Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-24 are drawn to a method, system and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A Prong One (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A method for identifying content, the method comprising:
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and
identifying, using the hardware processor, the second media content item based on an identification of the first media content item.



2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
3. The method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
5. The method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold. 
6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.



7. The method of claim 6, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
For Step 2A Prong One: 
The limitation of determining whether first media content item is related to the second media content item by determining a type match between two fingerprints, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “hardware processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the "hardware processor" in the context of this claim encompasses determining the media content, determining a match between fingerprints (mental process) of Claim 1; “the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold...” of Claim 2; “determining that at least a predetermined number of characteristics…” (mental process) of Claim 3; “determining that the confidence value exceeds the predetermined threshold, generating a subset of accounts…” (mental process) of claim 5; “determining that the confidence value does not exceed the predetermined threshold…”, “determining a second identity of the first media content item based on the third content fingerprint…” of Claim 6; “determining identity…”, “comparing fingerprint…” (mental process) of claim 7.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and/or determining the media content, determining a match between fingerprints (mental process) with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Independent Claims 9 and 17 are rejected in the same rationale as discussed above in Claim 1. Claims 10 and 18 are rejected in the same rationale as discussed above in Claim 2. Claims 11 and 19 are rejected in the same rationale as discussed above in Claim 3.  Claims 13 and 21 are rejected in the same rationale as discussed above in Claim 5.  Claims 14 and 22 are rejected in the same rationale as discussed above in Claim 6.  Claims 15 and 23 are rejected in the same rationale as discussed above in Claim 7. 
1. A method for identifying content, the method comprising:
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and
identifying, using the hardware processor, the second media content item based on an identification of the first media content item.
2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold. 
4. The method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.



6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
8. The method of claim 6, further comprising:
transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
For Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “receiving a first fingerprint associated with first media content and second fingerprint associated with a second media content item…”  and “identifying the second media content item…” step while using a hardware processor in the processing step above. 
The hardware processor in the “receiving fingerprints associated with media content” step and “identifying the second media content item…” step is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of “receiving fingerprints…” and “identifying the media content item…”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The "receiving fingerprints…" step is insignificant extra-solution activity related to data gathering (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. 
The limitations such as “identifying media content item…” and “transmitting content fingerprint…” are not indicative integration into a practical application by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).
The limitation such as "receiving fingerprints…" step is related to the insignificant extra-solution activity related to data gathering, obtaining information (MPEP 2106.05(g)) that does not integrate the abstract idea into a practical application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
For Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the "receiving fingerprints…" step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With further regard to the “receiving fingerprints…”, “identifying the media content item…”  steps there is no indication that the processor is more than a generic processor and the courts have previously decided that “receiving fingerprints…”, “identifying… the media content item…”, and “transmitting fingerprints...” are a well-understood, routine, conventional activity as in Symantex, TLI, OIP, etc (MPEP 2106.05(d)). The claim is not patent eligible.

The elements such as “hardware processor”, is recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claim 1, for example, contain an insignificant extra-solution activity (receiving fingerprints…; identifying the media content item…) 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Claims 9 and 17 are rejected in the same rationale as discussed above in Claim 1.
Claim 2 is dependent on claim 1.  It contains an insignificant extra-solution activity (identifying media content item based on the fingerprint…) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 10, 18 are rejected in the same rationale as discussed above in Claim 2.
Claim 4 is dependent on claim 1.  It contains an insignificant extra-solution activity (presenting the first and second media content items on first and second devices…) 2106.05(g). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Claims 12 and 20 are rejected in the same rationale as discussed above in Claim 4.
Claim 6 is dependent on claim 4.  It contains an insignificant extra-solution activity (receiving content fingerprints…, identifying the media content item…) 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).

Claims 14 and 22 are rejected in the same rationale as discussed above in Claim 6.
Claim 8 is dependent on claim 6.  It contains an insignificant extra-solution activity (transmitting content fingerprint… receiving second identity…). 2106.05(d). Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claims 16 and 24 are rejected in the same rationale as discussed above in Claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,990,621 (US Patent ‘621). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in US Patent ‘621 overlaps with the content of the claimed invention of the current application.
Current application (17/240,238)
US Patent (10,990,621)
1. A method for identifying content, the method comprising:
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and

identifying, using the hardware processor, the second media content item based on an identification of the first media content item.
1. A method for identifying content, the method comprising: 
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;

identifying, using the hardware processor, the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and 

in response to determining that the confidence value exceeds a predetermined threshold, identifying, using the hardware processor, the second media content based on the identification of the first media content.
2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
1…
identifying, using the hardware processor, the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and 

in response to determining that the confidence value exceeds a predetermined threshold,
3. The method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
2.    The method of claim 1, wherein the determination that the first media content item is related to the second media content item
includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
4. The method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
3.    The method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
5. The method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
4. The method of claim 3, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
5. The method of claim 3, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content.
7. The method of claim 6, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
6. The method of claim 5, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
8. The method of claim 6, further comprising:
transmitting, to a third device, the third content fingerprint; and 
receiving, from the third device, the second identity of the first media content item.
7. The method of claim 5, further comprising:
transmitting, to a third device, the third content fingerprint; and
receiving, from the third device, the second identity of the first media content.
9. A system for identifying content, the system comprising:
a memory; and 
a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to: 
receive a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item; determine that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint; and 
identify the second media content item based on an identification of the first media content item.
8. A system for identifying content, the system comprising:
a memory; and
a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to:
receive a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item; 
determine that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;
identify the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and
in response to determining that the confidence value exceeds a predetermined threshold, identify the second media content based on the identification of the first media content.
10. The system of claim 9, wherein the hardware processor is further configured to identify the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
8…
identify the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and
in response to determining that the confidence value exceeds a predetermined threshold, identify the second media content based on the identification of the first media content.
11. The system of claim 9, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
9. The system of claim 8, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
12. The system of claim 9, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
10.  The system of claim 8, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
13. The system of claim 12, wherein the hardware processor is further configured to generate a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
11. The system of claim 10, wherein the hardware processor is further configured to generate a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
14. The system of claim 12, wherein the hardware processor is further configured to:
in response to determining that the confidence value does not exceed the predetermined threshold, request a third content fingerprint associated with the first media content item;
receive, from the first device, the third content fingerprint associated with the first media content item;
determine a second identity of the first media content item based on the third content fingerprint; and 
identify the second media content item based on the second identity of the first media content item.
12. The system of claim 10, wherein the hardware processor is further configured to:
in response to determining that the confidence value does not exceed the predetermined threshold, request a third content fingerprint associated with the first media content item; 

receive, from the first device, the third content fingerprint associated with the first media content item;
determine a second identity of the first media content item based on the third content fingerprint; and
identify the second media content item based on the second identity of the first media content.
15. The system of claim 14, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
13. The system of claim 12, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
16. The system of claim 14, wherein the hardware processor is further configured to:
transmit, to a third device, the third content fingerprint; and receive, from the third device, the second identity of the first media content item.
14. The system of claim 12, wherein the hardware processor is further configured to:
transmit, to a third device, the third content fingerprint; and receive, from the third device, the second identity of the first media content.
17. A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method for identifying content, the method comprising:
receiving a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and
identifying the second media content item based on an identification of the first media content item.
15. A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method for identifying content, the method comprising:
receiving a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;
identifying the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and
in response to determining that the confidence value exceeds a predetermined threshold, identifying the second media content based on the identification of the first media content.
18. The non-transitory computer-readable medium of claim 17, wherein the method further comprises identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
15….

identifying the first media content based on the first content fingerprint, wherein a confidence value is associated with the identification; and
in response to determining that the confidence value exceeds a predetermined threshold, identifying the second media content based on the identification of the first media content.
19. The non-transitory computer-readable medium of claim 17, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
16. The non-transitory computer-readable medium of claim 15, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
20. The non-transitory computer-readable medium of claim 17, wherein the first media content item is being presented on a first device and the second media content item 1s being presented on a second device.
17. The non-transitory computer-readable medium of claim 15, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
21. The non-transitory computer-readable medium of claim 20, wherein the method further comprises generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold
18. The non-transitory computer-readable medium of claim 17, wherein the method further comprises generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
22. The non-transitory computer-readable medium of claim 20, wherein the method further comprises:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
19.  The non-transitory computer-readable medium of claim 17, wherein the method further comprises: 
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item; receiving, from the first device, the third content fingerprint associated with the first media content item; 
determining a second identity of the first media content item based on the third content fingerprint; and identifying the second media content item based on the second identity of the first media content.
23. The non-transitory computer-readable medium of claim 22, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
20. The non-transitory computer-readable medium of claim 19, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
24. The non-transitory computer-readable medium of claim 22, wherein the method further comprises: transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
21. The non-transitory computer-readable medium of claim 19, wherein the method further comprises: transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content.


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,162,824 (US Patent ‘824). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in US Patent ‘824 overlaps with the content of the claimed invention of the current application.


Current application (17/240,238)
US Patent (10,162,824)
1. A method for identifying content, the method comprising:
receiving, using a hardware processor, a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining, using the hardware processor, that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and

identifying, using the hardware processor, the second media content item based on an identification of the first media content item.
1.	A method for identifying content, the method comprising: 
generating, using a hardware processor, a first fingerprint associated with a first media content item that is being presented on a first media device; 
generating, using the hardware processor, a second fingerprint associated with a second media content item that is being presented on a second media device; 
determining, using the hardware processor, that the first media content item that is being presented on a first media device is related to the second media content item that is being presented on a second media device by comparing a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint; 
determining, using the hardware processor, a first identity of the first media content item based on the first content fingerprint, wherein a confidence value is associated with the first identity; 
in response to determining that the confidence value does not exceed a predetermined threshold, requesting, using the hardware processor, a third fingerprint associated with the first media content item; 
determining, a second identity of the first media content item based on the third content fingerprint; and 
identifying, using the hardware processor, the second media content item based on the second identity of the first media content item.
2. The method of claim 1, further comprising identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
3.  The method of claim 1, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
3. The method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
2. The method of claim 1, wherein the comparison includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
4. The method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
1...	generating, using a hardware processor, a first fingerprint associated with a first media content item that is being presented on a first media device;
generating, using the hardware processor, a second fingerprint associated with a second media content item that is being presented on a second media device; 
5. The method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
3.  The method of claim 1, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
6. The method of claim 4, further comprising:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;

receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
1…
in response to determining that the confidence value does not exceed a predetermined threshold, requesting, using the hardware processor, a third fingerprint associated with the first media content item; 
determining, a second identity of the first media content item based on the third content fingerprint; and 
identifying, using the hardware processor, the second media content item based on the second identity of the first media content item.
7. The method of claim 6, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
1… determining, using the hardware processor, that the first media content item that is being presented on a first media device is related to the second media content item that is being presented on a second media device by comparing a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;
8. The method of claim 6, further comprising:
transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
5.  The method of claim 1, further comprising:
transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
9. A system for identifying content, the system comprising:
a memory; and 
a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to: 
receive a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item; determine that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint; and 
identify the second media content item based on an identification of the first media content item.
6.  A system for identifying content, the system comprising:
a memory; and 
a hardware processor that, when executing computer-executable instructions stored in the memory, is configured to:
generate a first fingerprint associated with a first media content item that is being presented on a first media device;
generate a second fingerprint associated with a second media content item that is being presented on a second media device; 
determine that the first media content item that is being presented on a first media device is related to the second media content item that is being presented on a second media device by comparing a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint; 
determine a first identity of the first media content item based on the first content fingerprint, wherein a confidence value is associated with the first identity;
in response to determining that the confidence value does not exceed a predetermined threshold, request a third fingerprint associated with the first media content item;
determine, a second identity of the first media content item based on the third content fingerprint; and
identify the second media content item based on the second identity of the first media content item.
10. The system of claim 9, wherein the hardware processor is further configured to identify the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
8.  The system of claim 6, wherein the hardware processor is further configured to generate a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
11. The system of claim 9, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
7. The system of claim 6, wherein the comparison includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
12. The system of claim 9, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.
6…. generate a first fingerprint associated with a first media content item that is being presented on a first media device;
generate a second fingerprint associated with a second media content item that is being presented on a second media device;
13. The system of claim 12, wherein the hardware processor is further configured to generate a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
8.  The system of claim 6, wherein the hardware processor is further configured to generate a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
14. The system of claim 12, wherein the hardware processor is further configured to:
in response to determining that the confidence value does not exceed the predetermined threshold, request a third content fingerprint associated with the first media content item;
receive, from the first device, the third content fingerprint associated with the first media content item;
determine a second identity of the first media content item based on the third content fingerprint; and 
identify the second media content item based on the second identity of the first media content item.
6…
in response to determining that the confidence value does not exceed a predetermined threshold, request a third fingerprint associated with the first media content item;
determine, a second identity of the first media content item based on the third content fingerprint; and
identify the second media content item based on the second identity of the first media content item.
15. The system of claim 14, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
6….determine that the first media content item that is being presented on a first media device is related to the second media content item that is being presented on a second media device by comparing a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;
16. The system of claim 14, wherein the hardware processor is further configured to:
transmit, to a third device, the third content fingerprint; and receive, from the third device, the second identity of the first media content item.
10. The system of claim 6, wherein the hardware processor is further configured to:
transmit, to a third device, the third content fingerprint; and receive, from the third device, the second identity of the first media content item.
17. A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method for identifying content, the method comprising:
receiving a first fingerprint associated with a first media content item and a second fingerprint associated with a second media content item;
determining that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint; and
identifying the second media content item based on an identification of the first media content item.
11.  A non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor, cause the hardware processor to perform a method for identifying content, the method comprising:
generating a first fingerprint associated with a first media content item that is being presented on a first media device; 
generating a second fingerprint associated with a second media content item that is being presented on a second media device;
determining that the first media content item that is being presented on a first media device is related to the second media content item that is being presented on a second media device by comparing a first group of characteristic components associated with the first fingerprint with a second group of characteristic components associated with the second fingerprint;
determining a first identity of the first media content item based on the first content fingerprint, wherein a confidence value is associated with the first identity;
in response to determining that the confidence value does not exceed a predetermined threshold, requesting a third fingerprint associated with the first media content item;
determining, a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
18. The non-transitory computer-readable medium of claim 17, wherein the method further comprises identifying the first media content item based on the first content fingerprint, wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold.
13. The non-transitory computer-readable medium of claim 11, wherein the method further comprises generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
19. The non-transitory computer-readable medium of claim 17, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
12. The non-transitory computer-readable medium of claim 11, wherein the comparison includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components.
20. The non-transitory computer-readable medium of claim 17, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device.	
11…
generating a first fingerprint associated with a first media content item that is being presented on a first media device; 
generating a second fingerprint associated with a second media content item that is being presented on a second media device;
21. The non-transitory computer-readable medium of claim 20, wherein the method further comprises generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
13. The non-transitory computer-readable medium of claim 11, wherein the method further comprises generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device based on the determining that the confidence value exceeds the predetermined threshold.
22. The non-transitory computer-readable medium of claim 20, wherein the method further comprises:
in response to determining that the confidence value does not exceed the predetermined threshold, requesting a third content fingerprint associated with the first media content item;
receiving, from the first device, the third content fingerprint associated with the first media content item;
determining a second identity of the first media content item based on the third content fingerprint; and
identifying the second media content item based on the second identity of the first media content item.
11….


in response to determining that the confidence value does not exceed a predetermined threshold, requesting a third fingerprint associated with the first media content item;

determining, a second identity of the first media content item based on the third content fingerprint; and

identifying the second media content item based on the second identity of the first media content item.
23. The non-transitory computer-readable medium of claim 22, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
14. The non-transitory computer-readable medium of claim 11, wherein determining the second identity of the first media content item further comprises comparing the third content fingerprint to content fingerprints of previously identified media content items.
24. The non-transitory computer-readable medium of claim 22, wherein the method further comprises: transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item.
15. The non-transitory computer-readable medium of claim 11, wherein the method further comprises: transmitting, to a third device, the third content fingerprint; and receiving, from the third device, the second identity of the first media content item


Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,589,027 (US Patent ‘027) Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in US Patent ‘027 overlaps with the content of the claimed invention of the current application.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,015,163 (US Patent ‘163). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention in US Patent ‘163 overlaps with the content of the claimed invention of the current application.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-5, 9-13, 17-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Nielsen et al. (2013/0232142)
Regarding Claim 1, Nielsen et al. (2013/0232142) discloses a method for identifying content, the method comprising:
receiving, using a hardware processor (“processor”, paragraph [0041]), a first fingerprint (“fingerprint”, paragraph [0002], [0022]) associated with a first media content item and a second fingerprint associated with a second media content item (“fingerprints of the media”, paragraph [0022]);
determining, using the hardware processor(“processor”, paragraph [0041]), that the first media content item is related to the second media content item by determining that characteristic components of a characteristic type match between a first group of characteristic components associated with the first fingerprint and a second group of characteristic components associated with the second fingerprint (“compare the detected handling pattern to patterns reflected in the database”, “detected handling pattern(s) to patterns reflected in the database…whether the detected handling patterns match”, paragraph [0014], [0031]; “Signatures may be thought of as fingerprints of the media. Collected signatures can be compared against a collection of signatures of known media to identify the corresponding media”, paragraph [0022); and
identifying, using the hardware processor (“processor”, paragraph [0041]), the second media content item based on an identification of the first media content item (“compared against a collection of signatures of known media to identify the corresponding media”, paragraph [0022]; “media identification”, paragraph [0017]).
Claims 9 and 17 are rejected similarly as discussed above.
Regarding Claim 2, Nielsen et al. discloses the method of claim 1, further comprising identifying the first media content item based on the first content fingerprint (“collection of media identifying data…fingerprints”, paragraph [0002]), wherein a confidence value is associated with the identification and wherein the second media content item is identified in response to determining that the confidence value exceeds a predetermined threshold (“confidence value meeting or exceeding a threshold”, paragraph [0038]).
Claims 10 and 18 are rejected similarly as discussed above.
Regarding Claim 3, Nielsen et al discloses the method of claim 1, wherein the determination that the first media content item is related to the second media content item includes determining that at least a predetermined number of characteristics components from the first group of characteristic components match the second group of characteristic components (“detected handling pattern(s) to patterns reflected in the database…whether the detected handling patterns match”, paragraph [0014]).
Claims 11 and 19 are rejected similarly as discussed above.
Regarding Claim 4, Nielsen et al. discloses the method of claim 1, wherein the first media content item is being presented on a first device and the second media content item is being presented on a second device (“handheld computing device is presenting media”, abstract; figs. 1 and 2 show users can be plural thus it suggests first media on first device, second media on second device).
Claims 12 and 20 are rejected similarly as discussed above.
Regarding Claim 5, Nielsen et al. discloses the method of claim 4, further comprising generating a subset of user accounts that includes a first user account associated with the first device and a second user account associated with the second device (“identify users of handheld computing devices”, abstract. Noted that each computing device is a user account) based on the determining that the confidence value exceeds the predetermined threshold (“confidence value meeting or exceeding a threshold”, paragraph [0038]).
Claims 13 and 21 are rejected similarly as discussed above.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152